Citation Nr: 1047943	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability, due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978, 
September 1982 to September 1983, and again from March 1990 to 
June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the issue on appeal.  

In February 2010, the Veteran testified at a Travel Board hearing 
before the Undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing is of record and associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran's service connected disabilities are adjustment 
disorder with mixed anxiety and depressed mood, rated 50 percent 
disabling; rectal incontinence associated with scleroderma, rated 
30 percent disabling; calcinosis of the fingers associated with 
scleroderma with Raynaud's phenomenon, rated 30 percent 
disabling; limitation of motion of left ankle due to scleroderma 
with Raynaud's phenomenon, rated 20 percent disabling; left 
carpal tunnel syndrome (nondominant extremity due to scleroderma 
with Raynaud's phenomenon), rated 20 percent disabling; right 
knee synovitis, status post arthroscopy, rated 10 percent 
disabling; limitation of the right ankle, due to scleroderma with 
Raynaud's phenomenon, rated 10 percent disabling; flatfoot with 
left foot pain due to scleroderma with Raynaud's phenomenon, 
rated 10 percent; flatfoot with right foot pain due to 
scleroderma with Raynaud's phenomenon; hiatal hernia with 
gastroesophageal reflux disease, rated 10 percent disabling, and 
right carpal tunnel syndrome (dominant extremity) due to 
scleroderma with Raynaud's phenomenon, rated noncompensable.  The 
combined rating is 90 percent.  

2.  The Veteran is a college graduate, and has training as a 
navigator and real estate agent.  

3.  The Veteran's service-connected disabilities alone are of 
such severity as to preclude her from engaging in substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a), 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
TDIU.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

In a statement received in November 2010, the Veteran submitted a 
statement that included the request that her power-of-attorney 
agreement with the Disabled American Veterans (DAV) be rescinded.  
It is not clear as to whether or not she was advised that she had 
the opportunity to select a new representative.  See 38 C.F.R. 
§20.1304(a) (2010).  However, in light of the favorable 
disposition of this matter, the Board finds that there is no 
prejudice to the Veteran.




TDIU

The Veteran asserts that she warrants a TDIU based on her 
service-connected disabilities.  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
For the purpose of achieving the minimum percentage requirements, 
disabilities resulting from a common etiology or a single 
accident are to be considered as one disability.  Id.  

The Veteran is service connected for adjustment disorder with 
mixed anxiety and depressed mood, rated 50 percent disabling; 
rectal incontinence associated with scleroderma, rated 30 percent 
disabling; calcinosis of the fingers associated with scleroderma 
with Raynaud's phenomenon, rated 30 percent disabling; limitation 
of motion of left ankle due to scleroderma with Raynaud's 
phenomenon, rated 20 percent disabling; left carpal tunnel 
syndrome (nondominant extremity due to scleroderma with Raynaud's 
phenomenon), rated 20 percent disabling; right knee synovitis, 
status post arthroscopy, rated 10 percent disabling; limitation 
of the right ankle, due to scleroderma with Raynaud's phenomenon, 
rated 10 percent disabling; flatfoot with left foot pain due to 
scleroderma with Raynaud's phenomenon, rated 10 percent; flatfoot 
with right foot pain due to scleroderma with Raynaud's 
phenomenon; hiatal hernia with gastroesophageal reflux disease, 
rated 10 percent disabling, and right carpal tunnel syndrome 
(dominant extremity) due to scleroderma with Raynaud's 
phenomenon, rated noncompensable.  The combined rating is 
90 percent.  As such, she meets the schedular criteria of 38 
C.F.R. § 4.16(a).  Thus, the issue is whether her service-
connected disabilities preclude her from engaging in 
substantially gainful employment (i.e., work that is more than 
marginal, which permits the individual to earn a "living wage").  
See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In reaching a determination on TDIU, the central inquiry is 
"whether the Veteran's service connected disabilities alone are 
of sufficient severity to produce unemployability. "Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure and 
follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to her age or to 
the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

For the Veteran to prevail in her claim for TDIU, the record must 
reflect circumstances, apart from nonservice-connected 
conditions, that place her in a different position than other 
veterans who meet the basic schedular criteria.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the Veteran, in 
light of her service-connected disorders, is capable of 
performing the physical and mental acts required by employment, 
not whether she can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  

The Veteran's formal claim for TDIU submitted to VA in 
April 2007, shows that she was a college graduate, and was 
trained as a navigator while in the military.  After service, she 
was a self-employed realtor, and also worked for a short period 
in phone work.  In June 2007, a VA psychiatric note indicated 
that she retired from service and planned to work as a realtor 
thereafter.  She realized, according to the note, that the 
multiple effects of her disease (scleroderma) which was diagnosed 
during service, prevented her from supporting herself as a 
realtor.  At that time, she had only sold two homes in two years, 
and one house was sold for a friend.  She stated that she was 
placing her real estate license on hold.  She also indicated that 
she had pain in her hands and feet, which made typing and walking 
difficult for her.  Additionally, she had poor muscle tone in her 
anal sphincter which led to frequent fecal accidents that she was 
sometimes not aware of.  She also related that when under stress, 
she got ill, and her illnesses lasted longer than for a person 
who did not have scleroderma.  Examination showed her mood was 
unremarkable with broad range of affect, including tearfulness at 
times.  Her insight and judgment were good.  The assessment was 
chronic adjustment disorder.  

In October 2007, the Veteran underwent a VA psychiatric 
examination.  She complained of being "ok" for a while but that 
it was "getting bad again."  She related that "I finally 
realized that I'm actually disabled and I'm just tired of it."  
Mental status examination found the Veteran to be fully oriented 
in all spheres.  Affect was flat and mood was depressed and 
anxious.  Thought process was linear and goal directed with no 
evidence of psychosis.  Speech was pressured and at times, 
rambling.  Eye contact was variable,  The Veteran's judgment was 
impacted by her emotional problems and stressors.  Insight was 
fair, memory and concentration were within normal limits.  She 
denied suicidal and homicidal ideation.  

The diagnosis was mood disorder due to a general medical 
condition.  The Veteran's current global assessment of 
functioning (GAF) was 38.  The examiner stated that the effect on 
the Veteran's functioning of her depression and anxiety caused 
her to lose interest in many activities and to be quite dependent 
on her son, who appeared to be her only close relationship at the 
time.  Her mood was affecting her ability to parent and her 
ability to have an intimate relationship with another adult.  Her 
mood also affected her relationship with her friends.  Her 
anxiety and depression also affected her judgment because she 
tended to view circumstances and experiences in a negative light 
and reacted to them accordingly.  It also affected her cognition, 
evident in her rambling and pressured speech.  Although she 
denied problems with concentration and memory, she found it 
difficult to keep focused on a topic.  Her mood especially 
impacted her activities and her enjoyment of life and although 
she indicated that she stayed in bed most of the day most days 
due to physical discomfort, it was also likely that she was 
staying in bed due to depression.  Although she stated that she 
had not been able to work for the past two years, she was working 
marginally prior to that and it was as likely as not that 
depression played a major role in her inability to work as well 
as her illness which also interfered with her ability to work.  
The examiner opined that because she had not worked for the past 
two years, the Veteran was considered unemployable due to 
depression and anxiety.  

In November 2007, the Veteran underwent VA examination.  She 
reported that she had carpal tunnel syndrome, left and right, 
limitation of motion, left and right ankle, flat feet with left 
and right foot pain, all secondary to scleroderma with Raynaud's 
phenomenon, and hiatal hernia with GERD.  She reported that the 
aforementioned diseases prevented her from being able to work.  
She was followed in the rheumatology clinic for her scleroderma.  
She reported trying to work in real estate, but gave it up 
because of fecal incontinence.  She tried typing, but had 
difficulty, secondary to painful fingers and unpredictable 
embarrassing episodes of fecal incontinence.  She stated that 
when she got sick, it took her several weeks to get over it.  Her 
fecal accidents occurred on average at least once a month.  
Stress triggered a worsening of her symptoms.  

With regard to her ankles, the Veteran reported no symptoms as to 
the ankle joints themselves, but stated that the skin over her 
feet extending to her lower legs was very tight and this 
restricted her ability to move her ankles.  Occasionally, there 
was some soft tissue swelling as well.  There was no swelling, 
heat, redness, or instability in the joints.  She related that 
she had not been experiencing any significant problems with her 
right knee as she was limited in her ability to ambulate as a 
result of sharp, stabbing pain and spasms in both feet which 
occurred with ambulation.  She was limited in walking no more 
than 20 to 30 minutes because of foot pain, and when she 
performed any prolonged walking, she elected to take Vicodin.  
She was noted to have undergone an EGD in August 2007, on account 
of intermittent dysphagia and found to have a hiatal hernia.  
Biopsies revealed chronic inflammation with mild fibrosis.  She 
was also noted to have angiodysplasia in the antrum without 
evidence of hemorrhage.  

Other workups included esophageal manometry that revealed lower 
esophageal sphincter pressure and no peristalsis, also in 
relation to scleroderma.  Rectal manometry also revealed a low 
resting pressure and abnormal sensation, felt to be related 
scleroderma and explaining the Veteran's fecal incontinence.  Her 
hiatal hernia had no interference with her ability to pursue an 
occupation or perform daily activities on account of this 
condition.  It was related that she was unable to work as a 
realtor because of the embarrassment related to fecal 
incontinence and leakage.  In 2006, she tried vocational 
rehabilitation work in telephone support, which she would be able 
to do from home, but she reported that she did not continue the 
program for several reasons, including the fact that she did not 
like the program and did not feel there would be job 
opportunities once she finished the program.  Additionally, she 
did not feel that she could do the job consistently.  The Veteran 
was examined and the assessment was carpal tunnel syndrome, left 
and right, secondary to scleroderma with Raynaud's phenomenon, 
limitation of motion at the left and right ankles, secondary to 
scleroderma with Raynaud's phenomenon, right knee synovitis, 
status post arthroscopy, flat feet with left and right foot pain, 
secondary to scleroderma with Raynaud's phenomenon, hiatal hernia 
with gastroesophageal reflux disease, esophageal dysmotility, and 
fecal incontinence secondary to scleroderma.  

In December 2007, the Veteran underwent a podiatry examination.  
The examiner stated that at the time of the examination, her feet 
were non painful because her scleroderma had not flared-up.  If a 
job required her to be on her feet for more than an hour at a 
time or for more than 3 hours per day, she would not be able to 
perform her duties.  The best job for her, according to the 
examiner, would be a desk job.  Sedentary employment was noted to 
be feasible.  

In February 2008, the Veteran underwent a dermatology 
examination.  It was noted that the loss of manipulative ability 
because of CREST syndrome (CREST being calcinosis, Raynaud's 
phenomenon, esophagitis, sclerodactyly and telangiectases) 
persisted.  She related difficulty at home doing housework, 
cooking, and dressing.  She was unable to button, shuffle cards, 
and her fingertips were painful all the time.  Her hands had 
constant pain 4-5/10 but the pain could reach 10/10, especially 
if she were to strike the tips of her fingers.  She had 
difficulty opening jars.  She had difficulty writing and grasping 
pencils or pens.  She did not drop objects. There had been marked 
loss of manipulative ability (fingering, handling, and feeling).  
She was able to type, but sometimes she did so with the little 
fingers, which had been less involved.  She had difficulty using 
tools.  The symptoms and signs had worsened in the past 5 years.  
She had esophageal problems, gastroparesis, and fecal 
incontinence secondary to the scleroderma.  She had accidents 
twice a week and now wore pads all the time.  The examiner stated 
that the Veteran's systemic sclerosis was well documented and by 
systemic sclerosis, it was meant that the disease not only 
affected the skin, it was a systemic disease affecting as well as 
the skin in her case, the esophagus and the entire 
gastrointestinal tract.  The impression was calcinosis of the 
skin, manifestations associated with scleroderma and Raynaud's 
phenomenon.  The percentage of her skin involved with the 
scleroderma was 20 percent.  

In August 2008, three different real estate companies submitted 
employment statements indicating that the Veteran had worked in 
real estate with their companies.  It showed that she worked in 
real estate from July 2003 to June 2007.  

Social Security records show that the Veteran was evaluated by 
Social Security for disability benefits.  She was granted social 
security disability benefits due to scleroderma since May 2006.  

A statement was received by VA in July 2009 from the VA Chief of 
Rheumatology.  The examiner stated that the Veteran had been her 
patient in the rheumatology clinic for 3+ years.  The examiner 
stated that the Veteran had a debilitating systemic autoimmune 
disease and was unable to perform activities to maintain gainful 
employment.  

In August 2009, the Veteran was seen by cardiology with shortness 
of breath.  She did relate that she played racquetball two to 
three times weekly for one hour, requiring resting between games 
to catch her breath, and to relieve her hand and foot pain.  She 
was evaluated and had chest  x-rays, stress test, and EKG.  The 
assessment was moderate pulmonary hypertension due to 
scleroderma.  

The Veteran underwent a podiatry examination in December 2009.  
The examiner stated that the Veteran's service-connected foot 
disabilities would not preclude her previous employment as an 
independent real estate agent or in a sedentary capacity.  At the 
time of the examination, her foot examination was normal and she 
had no impairment due to her feet.  Her Raynaud's phenomenon, 
however, could flare-up and cause her pain.   The examiner also 
stated that inability to work as a real estate agent or in a 
sedentary job was at least as likely as not caused by her 
service-connected disabilities.  

A VA dermatology (hands and fingers) examination was also 
performed in December 2009.  The examiner opined that the 
Veteran's physical impairment from her service-connected 
disability precluded her from her previous employment as an 
independent real estate agent as this line of work required 
significant face-to-face interaction with clients and would be 
difficult if the Veteran had problems with fecal incontinence and 
inability to smell, which could impact her relationship with her 
clients.  The Veteran's physical impairment from the service-
connected disabilities do not preclude her employment in a 
sedentary capacity, although there were limitations which she 
experienced, in particular, in relation to the limited use of her 
hands.  

The Veteran testified at a Travel Board hearing before the 
undersigned VLJ in February 2010.  The Veteran testified that she 
attempted to work as a real estate agent after she was medically 
retired from the military.  She related that as a result of her 
service-connected disability of scleroderma and the secondary 
conditions, she was unable to continue employment as a real 
estate agent because of fecal incontinence and her inability to 
deal with her clients.  She also suffered from fatigue and was 
exhausted.  She was limited on any given day.  She related that 
she had pain in her hands and feet.  She attempted to go out 
every day, to no avail.  She tried to go to the gym, and required 
Vicodin to go to the gym or to grocery shop.  She testified that 
she tried to engage in VA Vocational Rehabilitation, but the job 
she had, which required sitting at a desk and doing phone work, 
did not work out because sitting caused her feet to swell.  
Vocational Rehabilitation did not find her a job.  She also 
testified that she was in receipt of Social Security disability 
benefits as a result of her scleroderma.  

Based on a review of all the relevant evidence, the Board 
concludes that TDIU is warranted in this case. Specifically, the 
evidence indicates that the Veteran has not been gainfully 
employed since 2006.  She attempted VA Vocational Rehabilitation 
in 2007, to no avail.  Although the Veteran has had many 
complaints and problems with various disabilities, the majority 
of the disabilities stemmed from her autoimmune disease of 
scleroderma, for which she is service-connected.  Individually, 
some of the disabilities have not been a reason to prevent her 
from obtaining substantially gainful employment.  For instance, 
the VA podiatrist in 2007 indicated that the Veteran could not be 
on her feet more than one hour at a time, and no more than three 
hours per day.  However, he opined that she would be able to 
feasibly work a sedentary desk job.  However, another VA examiner 
noted that she had no joint problems in her ankles, but she had 
tightening of the skin over her feet and that this restricted her 
ability to move her ankles and caused soft tissue swelling as 
well.  This too, was a result of her scleroderma.  She had 
problems with her hands and fingers which restricted her ability 
to button, and made it difficult to write and grasp pencils and 
pens.  Moreover, the Veteran had significant problems with fecal 
incontinence, which prevented her from having face-to-face 
contact with clients.  She stated that she often was unable to 
smell when she had accidents of that nature, and as of late, she 
had to wear pads on a daily basis when going outside of her home.  
Additionally, the SSA reviewed the Veteran's disability status 
and  concluded that as a result of her scleroderma, she was 
disabled for SSA purposes.

Next, the Board also places significant weight on the 
observations of the VA psychiatric physician who examined the 
Veteran in October 2007.  There, after reviewing the claims file 
and interviewing the Veteran, the examiner stated that although 
the Veteran had worked previously as a real estate agent, she had 
worked marginally and that it was as likely as not that her 
depression played a major role in her inability to work as well 
as her illness which also interfered with her ability to work.  
This examiner opined that he considered the Veteran unemployable 
due to her depression and anxiety.  Moreover, in July 2009, the 
VA Chief of Rheumatology, who had treated the Veteran for 3+ 
years, stated that the Veteran's debilitating systemic autoimmune 
disease (scleroderma) prevented her from being able to maintain 
gainful employment.  

The Veteran has numerous disabilities, many secondary to her 
service-connected scleroderma.   In isolation, one or two may not 
prevent her from obtaining substantially gainful employment.  
However, her service-connected scleroderma and mood disorder, 
coupled with her inability to work without fecal incontinence, 
and her disabilities of the hands and feet, combined, show her to 
be unemployable.  

Accordingly, the Board concludes that the preponderance of the 
evidence indicates that the Veteran is unemployable.  In such 
cases, 38 C.F.R. § 4.16 states that all veterans who are unable 
to secure substantially gainful employment due to their service 
connected disabilities shall be rated as totally disabled.  As 
the evidence has indicated unemployability, TDIU is warranted.


ORDER

TDIU is granted, subject to the laws and regulations governing 
the payment of VA compensation benefits.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


